Case 4:82-cv-00866-DPM Document 5735-1 Filed 07/29/21 Page 1 of 2

Capital Projects - Planned

6004000 - Jacksonville North Pulaski School District

January 25, 2021

 

Capital Project Detall

Project Number & Name:

 

|2223-6004-001 - New Elementary School - Replace Taylor ES

 

Schools and Buildings to be Replaced or Renovated
6004005 - 6004 - Murrell Taylor ES
600400501 - Main Bldg.
600400502 - 2 Classrooms
600400504 - Portable Building
600400505 - Portble Building
600400506 - Multi-purpose Building

Project Scope:

 

Construct new school to replace Taylor Elementary School for 570
students. The new school will be about 73,472 square feet, the
POR required size.

 

Project Justification:

 

The main building of the Taylor ES was constructed in 1981 and
has a building value of 22%. In 2025, the building value will be
near 10%, and the school will be near the end of its anticipated
life. Building systems for roof, HVAC, electrical, plumbing, and
site are in poor condition or need replacement as indicated on the
district's Tab 12 condition ratings. Although the district originally
planned to replace Taylor ES in the next decade, Federal Judge
Price Marshall in a September 25, 2018 ruling ordered the district
to replace the school by 2026 with a new school comparable to
Lester ES to provide equity for the district's students. Judge
Marshall noted the new school would require state financial
participation. Taylor ES has several other significant issues that
adversely affect adequacy of educational instruction; 1) The open
floor plan with partitions separating rooms makes it difficult to
teach, learn, and test because of noise issues, 2) the student
dining area is significantly undersized with POR required size of
4,275 SF and actual size of 2,200 SF. This requires school to
conduct five lunch periods beginning at 10:20 and many students
are hungry at the beginning or end of the day, 3) The use of
dispersed buildings (three portable buildings and the new multi-
purpose building) often places students in a condition that is not
warm or dry, 4) The dispersed buildings and exterior classroom
doors create security issues, and 5) “sick building" issues with
school staff reporting respiratory illnesses for staff and students. If
a new school is built on another site, the new multi-purpose
building can't be used.

 

 

Does this Project include demolition of existing facility?

the student dining area is signific

 

Funding Year:

Funding Type

Primary Type

Submit for 2021 - 2023 Partnership Program
|Year 2 - 2022-23 |

 

 

 

[Partnership

 

 

| Warm/Safe/Dry Space Replacement

 

 

Secondary Type

 

 

Project Category |Building Replacement |

Yes

 

 
   

Aiteinent
A

oe eee

i

  

SqFt Demolished 52,228]

The main building of the Taylor ES was constructed in 1981 and has a building value of 22%. In 2025, the building value will be near
10%, and the school will be near the end of its anticipated life. Building systems for roof, HVAC, electrical, plumbing, and site are in poor
condition or need replacement as indicated on the district's Tab 12 condition ratings. Although the district originally planned to replace
Taylor ES in the next decade, Federal Judge Price Marshall in a September 25, 2018 ruling ordered the district to replace the school by
2026 with a new school comparable to Lester ES to provide equity for the district's students. Judge Marshall noted the new school would
require state financial participation. Taylor ES has several other significant issues that adversely affect adequacy of educational
instruction; 1) The open floor plan with partitions separating rooms makes it difficult to teach, learn, and test because of noise issues, 2)

 

Does this Project include repurposing of existing facility?

e

 

2 of 9
Case 4:82-cv-00866-DPM Document 5735-1 Filed 07/29/21 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Projects - Planned January 25, 2021
6004000 - Jacksonville North Pulaski School District
Does this Project involve grade reconfiguration? [No
Does this Project result in any Abandoned/UnUsed Facilities? No
Does this Project result In any Underutilized Facilities? |No |
Design Start Date 05/01/2022 Expected Annual Cost for this Project
Construction Start 03/01/2023 Pre-2021 $0
Date 2021-2022 $0
Completion Date 07/15/2024 2022-2023 $0 dee $150,000, Number
Status ae ee Pd
2024-2025 $10,000,000
Area (GSF) 13,472 2025-2026 $0 $300 per student cost:
Funding Code Partnership 2026-2027 $0 [
Planning Year 2028-2029 $0
Created 2017 ae $0
Changed 2020 —_* $0
Total Cost $16,000,000

 

 

 

30f9
